UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 0-24624 CHINDEX INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) 4, SUITE 1100 BETHESDA, MARYLAND 20814 (301) 215−7777 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) X Rule12g-4(a)(2) o Rule 12h-3(b)(1)(i) X Rule12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, Chindex International, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:October 10, 2014 Chindex International, Inc. By: /s/ Lawrence Pemble Name: Lawrence Pemble Title: Chief Operating Officer
